  Case 1:19-cv-18261-RMB-AMD Document 16 Filed 06/26/20 Page 1 of 1 PageID: 212


                                                                                             Betsy G. Ramos
                                                                                              856.914.2052
                                                                                          bramos@capehart.com
                                                                                            Fax: 856.235.2786



                                                 June 26, 2020

VIA E-FILING

The Honorable Renee Marie Bumb, U.S.D.J.
United States District Court
District of New Jersey
Camden Vicinage
Mitchell H. Cohen Building & U.S. Courthouse
4th and Cooper Streets
Camden, NJ 08101


       Re:     Minor, Demetrius v. Dilks, Sgt. David, et al.
               Docket No. 1:19-cv-18261-RMB-AMD
               Our File No. 9000-22022

Dear Judge Bumb,

         This office represents Plaintiff Demetrius Minor in the above-captioned matter. Please accept
this letter as a status report on this matter.

         My office has had several communications with Plaintiff since being appointed as pro bono
counsel. After speaking with Plaintiff, we prepared an Amended Complaint to incorporate new factual
allegations since the filing of the original Complaint. However, prior to filing the Amended Complaint,
we were contact by DAG Michael Vomacka, who represents the Defendants. Since that time, we have
been attempting to resolve this matter amicably, without the need to file an Amended Complaint. Our
efforts in that respect are thus continuing. Thank you.


                                                 Very truly yours,

                                                 CAPEHART & SCATCHARD, P.A.


                                                 /s/ Betsy G. Ramos
                                                 Betsy G. Ramos

8017679

cc:    DAG Michael Vomacka, Esq. (via e-mail)



Capehart & Scatchard, P.A.   8000 Midlantic Drive, Ste. 300S   P.O. Box 5016   Mount Laurel, New Jersey 08054-5016
           856.234.6800      Main Fax 856.235.2786       WC Fax 856.439.3168        www.capehart.com
